Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162050(65)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  STEPHEN KANTOS,                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
           Plaintiff-Appellant,                                                                                         Justices
                                                                    SC: 162050
  v                                                                 COA: 346680
                                                                    Wayne CC: 14-003201-CK
  LEONARD MAJOR, BARBARA MAJOR,
  AQUA SHORES MARINA, AQUA SHORES
  MANAGEMENT, INC., and SILVER SHORES,
  INC.,
             Defendants-Appellees.
  __________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer to the application for leave to appeal is GRANTED. The answer
  submitted on October 29, 2020, is accepted as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 30, 2020

                                                                               Clerk